The opinion of the court was delivered by
Read, J.
The only question submitted to us is whether the transaction between Lisle and Edwards was a mortgage or not. If a mortgage, then as the defeasance was not recorded, it was to be treated as an unrecorded mortgage, and as Samuel E. Smith, the subsequent mortgagee, had no notice of its existence, the proceedings under this mortgage vested a good title in the defendants.
The words of the paper of the 22d April 1847, signed by George W. Edwards, clearly show that the whole transaction of the deed, the power of attorney in blank afterwards filled up, and the deed to Edwards without any new consideration, constituted only a mortgage. It was in its inception' only a security for the repayment of money and so remained. The court below were therefore clearly right in their charge to the jury.
Judgment affirmed.
Agnew, J., dissented and filed a dissenting opinion.